                                   1

                                   2

                                   3

                                   4

                                   5                                         UNITED STATES DISTRICT COURT
                                   6                                     NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                          JAMES McCURDY,
                                   8                                                      Case No. 18-06232 BLF (PR)
                                                              Plaintiff,
                                   9                                                      ORDER GRANTING MOTION FOR
                                                                                          EXTENSION OF TIME TO FILE
                                  10                 v.                                   OPPOSITION
                                  11      L. THOMAS,
                                  12                         Defendant.                   (Docket No. 16)
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  15   42 U.S.C. § 1983 against a medical official at Pelican Bay State Prison (“PBSP”). On
                                  16   March 28, 2019, the Court issued an order of service directing Defendant to file a
                                  17   dispositive motion. (Docket No. 8.) On July 30, 2019, Defendant filed a motion for

                                  18   summary judgment. (Docket No. 15.) Plaintiff has filed a motion for an extension of time

                                  19
                                       for at least 30 days from the current deadline to file an opposition. (Docket No. 16.)
                                       Defendant has filed a statement of non-opposition to Plaintiff’s motion. (Docket No. 17.)
                                  20
                                                 Good cause appearing Plaintiff’s motion is GRANTED. Plaintiff shall file an
                                  21
                                       opposition to Defendant’s motion for summary judgment no later than
                                  22
                                       September 26, 2019.
                                  23
                                                 This order terminates Docket No. 16.
                                  24
                                                 IT IS SO ORDERED.
                                  25
                                       Dated: August 23, 2019
                                  26                                                         BETH LABSON FREEMAN
                                                                                             United States District Judge
                                  27

                                  28
                                       Order Granting Ext. of Time to File Opposition
                                       PRO-SE\BLF\CR.18\06232.McCURDY_eot-opp
